6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00087-CV
______________________________



IN RE:
ROY EDWARD THOMPSON, JR.




                                                                                                                                                             

Original Mandamus Proceeding





                                                                                                                                                             
                          


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss



MEMORANDUM  OPINION

            Roy Edward Thompson, Jr., has filed a petition for writ of mandamus in which he requests
that this Court order the 71st Judicial District Court of Harrison County to hear his motion for
modification of child support. 
            We sought the trial court's response to Thompson's petition.  The Honorable Bonnie Leggat
responded to this petition with an order setting a hearing on Thompson's motion for modification
August 30, 2004.  Thus, the respondent has provided Thompson the relief he sought from this Court.
            We will not issue a writ of mandamus if it would have no practical effect or "if for any reason
it would be useless or unavailing."  Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995). 
There no longer being an issue before us, we dismiss Thompson's petition for writ of mandamus as
moot.  
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 24, 2004
Date Decided:             August 25, 2004